Citation Nr: 0912403	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  05-07 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for service-connected 
degenerative disc disease of the lumbosacral spine, currently 
evaluated 20 percent disabling. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 





INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

Procedural history 

The Veteran served on active duty in the United States Army 
from September 1996 to March 1999.  

In a May 1999 decision, the RO granted service connection for 
lumbosacral degenerative disc disease.  A 20 percent 
disability rating was assigned.  

In October 2003, the Veteran filed a claim requesting an 
increased rating for her service-connected degenerative disk 
disease.  Her claim was denied in the above-mentioned March 
2004 rating decision.  The Veteran perfected an appeal.

In June 2007, the Board remanded the Veteran's claim for 
additional procedural development.  A supplemental statement 
of the case (SSOC) was issued in January 1999 by the VA 
Appeals Management Center (AMC) which continued the denial of 
the claim.  The case is once again before the Board. 

Issue not on appeal

In its June 2007 decision, the Board denied the Veteran's 
claim of entitlement to service connection for left lower 
extremity pain, claimed as secondary to service-connected 
lumbosacral degenerative disc disease.  That matter has 
accordingly been resolved and will be discussed no further 
herein.  See 38 C.F.R. § 20.1100 (2008).





FINDING OF FACT

The Veteran's service-connected lumbosacral spine disability 
is manifested by pain and slight limitation of motion.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for the service-connected degenerative disc disease of the 
lumbosacral spine are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to an increased rating for 
degenerative disc disease of the lumbosacral spine.  In the 
interest of clarity, the Board will first discuss certain 
preliminary matters.  The Board will then render a decision. 

Stegall concerns

In June 2007, the Board remanded the case to the AMC in order 
to provide the Veteran with notice of the decision of the 
United States Court of Appeals for Veterans Claims (the 
Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The Veteran's claim was then to be readjudicated.

The record reveals that the Veteran was provided with the 
additional notice requested by the Board in a June 2007 
letter, which will be discussed below.  The claim was 
readjudicated via the January 2009 SSOC.  Thus, the Board's 
remand instructions have been fully complied with.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance]. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for an increased rating in a letter from the RO 
dated June 26, 2007, including a request for evidence that 
the service-connected disability had gotten worse. 

Crucially, the RO informed the Veteran of VA's duty to assist 
her in the development of her claim in the above-referenced 
June 2007 letter, whereby the Veteran was advised of the 
provisions relating to the VCAA.  Specifically, the Veteran 
was advised that VA would assist her with obtaining 
"relevant records from any Federal agency.  This may include 
medical records from the military, from VA Medical Centers 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  With respect 
to private treatment records, the letter informed the Veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records to include "records from 
State or local governments, private doctors and hospitals, or 
current or former employers."  Furthermore, the VA included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the Veteran could complete to 
release private medical records to the VA.  

The June 2007 letter further emphasized:  "If [there is] 
evidence [that] is not in your possession, you must give us 
enough information about the evidence so that we can request 
it from the person or agency that has it.  If the holder of 
the evidence declines to give it to us, asks for a fee to 
provide it, or VA otherwise cannot get the evidence, we will 
notify you.  It is your responsibility to make sure we 
receive all requested records that are not in the possession 
of a Federal department or agency." [Emphasis as in the 
original letter]

The Board notes that the June 2007 letter specifically 
requested of the Veteran: "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  This 
informed the Veteran that she could submit or identify 
evidence other than what was specifically requested by the 
RO.  This complies with the "give us everything you've got" 
provision formerly contained in 38 C.F.R. § 3.159(b) in that 
it informed the Veteran that she could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board observes that 38 C.F.R. § 3.159 was recently 
revised, effective as of May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific notice of the Dingess 
decision in the above-referenced June 2007 letter, which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The Veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the June 2007 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The Veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

The Court in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) 
held that a notice letter must inform the Veteran: (1) that, 
to substantiate a claim, the veteran must provide, or ask VA 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity and the effect that worsening has on 
the claimant's employment and daily life; (2) if the veteran 
is rated under a Diagnostic Code that contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the notice letter must provide 
at least general notice of that requirement; (3) that if an 
increase in disability is found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from 0% to as much as 100% (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) of examples of the types 
of medical and lay evidence that the claimant may submit (or 
ask VA to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

As to first prong of the holding of Vazquez-Flores, in the 
June 2007 VCAA letter the Veteran was informed that she may 
submit evidence showing that her service-connected disability 
had increased in severity.  The June 2007 letter also 
informed the Veteran: 

This evidence may be a statement from your doctor, 
containing the physical and clinical findings, the 
results of any laboratory tests or x-rays, and the 
dates of examinations and tests.  You may also 
submit statement[s] from other individuals who are 
able to describe from their knowledge and personal 
observations in what manner your disability has 
become worse. ... If you have not recently been 
examined or treated by a doctor and you cannot 
submit other evidence of increased disability, you 
may submit your own statement.  This should 
completely describe your symptoms, their frequency 
and severity, and other involvement, extension and 
additional disablement caused by your disability.  

See the June 26, 2007 VCAA letter, pages 1-2.

Furthermore, the Veteran displayed actual knowledge of this 
requirement in a January 2005 statement in support of claim 
in which she described the impact this condition has on her 
daily life and employment.  Specifically, the Veteran noted 
that her back pain at times prevents her from getting out of 
bed and going to school.  Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his or her claim.  See Vazquez-
Flores, 22 Vet. App. at 48, citing Dalton v. Nicholson, 21 
Vet. App. 23, 30-31 (2007).  

As for the second prong of the holding in Vazquez-Flores, as 
explained below, the Diagnostic Code assigned to the 
Veteran's lumbosacral spine disability pertains to specific 
range of motion findings.  The notice letter did not provide 
at least general notice of that requirement.  However, the 
essential fairness of the adjudication was not affected 
because the Veteran had actual knowledge of what was 
necessary to substantiate her claim.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
The Veteran has stated that the medical evidence documenting 
her back disability is sufficient to warrant a 40 percent 
disability rating "under the appropriate Diagnostic Code."  
See a January 2005 statement in support of claim.  This 
demonstrates that the Veteran was aware of the Diagnostic 
Code and how her spine disability was being rated.  

As to the third element, in the June 2007 VCAA letter, the RO 
informed the Veteran that the rating for her disability can 
be changed if there are changes in her condition and that 
depending on the disability involved, VA will assign a rating 
from zero percent to as much as 100 percent.  The letter 
stated that VA uses a schedule for evaluating disabilities 
that is published as title 38 Code of Federal Regulations, 
Part 4.  The RO indicated that it would consider evidence of 
the following in determining the disability rating: nature 
and symptoms of the condition; severity and duration of the 
symptoms; and impact of the condition and symptoms on 
employment.  

With respect to the fourth element, the Board notes that the 
June 2007 VCAA letter advised the Veteran that the evidence 
needed to show that her disability had increased in severity 
or worsened and notified her of the type of evidence, medical 
and lay, that may be used in order to assign a higher rating.

There is no timing problem as to VCAA notice.  Since the 
Veteran's claim was readjudicated in the January 2009 SSOC, 
following the issuance of the June 2007 letter, the essential 
fairness of the adjudication was not affected.   

The Board further notes that the Veteran's representative has 
not alleged that the Veteran has received inadequate VCAA 
notice.  

The Veteran is obviously aware of what is required of her and 
of VA.  Because there is no indication that there exists any 
evidence which could be obtained which would have an effect 
on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
Veteran].  In short, the record indicates that the Veteran 
received appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate her claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
Veteran's service treatment records, VA outpatient medical 
records and provided her with VA examinations.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of her claim.  She 
has declined to exercise her option of a personal hearing. 

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations 

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Specific rating criteria

The rating criteria for the spine were amended effective 
September 26, 2003. See 68 Fed. Reg. 51, 454-51, 458 (Aug. 
27, 2003).  Because the Veteran filed her claim in October 
2003, only the revised criteria are applicable.  They provide 
as follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease

100% Unfavorable ankylosis of the entire spine;

50% Unfavorable ankylosis of the entire thoracolumbar spine;

40% Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine;

30% Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2008).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides as follows:

A 60 percent disability rating is warranted with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.

A 40 percent disability rating is warranted with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.

See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2008).

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  See 38 C.F.R. 
§ 4.10 (2008).  Disability of the musculoskeletal system is 
primarily the inability to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  See 38 C.F.R. § 4.40 (2008). 
Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity, atrophy of disuse, instability 
of station, or interference with standing, sitting, or weight 
bearing.  See 38 C.F.R. § 4.45 (2008).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  See 38 C.F.R. § 4.59 (2008).

Analysis

Schedular rating

The evidence of record indicates that the Veteran has 
radicular type symptoms of pain and numbness in both lower 
extremities resulting from the degenerative disc disease of 
the lumbosacral spine.  She has been separately service-
connected for radiculopathy of the right lower extremity.  
Based on the demonstrated neurological symptomatology, the 
Board will rate the Veteran under both the General Rating 
Formula for Diseases and Injuries of the Spine and the 
Formula for Rating Intervertebral Disc Syndrome and will 
apply the higher rating. 

(i.) General Rating Formula for Diseases and Injuries of the 
Spine

To obtain a disability rating higher than the currently-
assigned 20 percent under the General Rating Formula for 
Diseases and Injuries of the Spine, the Veteran would have to 
demonstrate forward flexion of the thoracolumbar spine to 30 
degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine.  

During the December 2008 VA examination, the Veteran 
displayed forward flexion to 90 degrees with pain developing 
at 80 degrees.  In February 2004, the Veteran demonstrated 55 
degrees of forward flexion.  See the February 2004 VA 
examination report, page 6.  These measurements fall well 
short of the limitation of motion required to warrant a 
higher schedular rating [i.e., forward flexion 
30 degrees or less].  See also 38 C.F.R. § 4.71a, Plate V 
(2008). 

Moreover, the Veteran has not exhibited ankylosis of the 
entire thoracolumbar spine. Ankylosis is the immobility and 
consolidation of a joint due to disease, injury or surgical 
procedure. See Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
[citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)].  On 
examination in December 2008, the Veteran was able to forward 
flex the thoracolumbar spine to 90 degrees, extend it to 30 
degrees, bilaterally flex it by 30 degrees and rotated it 30 
degrees bilaterally.  Because the Veteran is able to move her 
lower back joint, by definition, it is not immobile.  
Therefore, ankylosis is not shown.

Accordingly, the current schedular criteria do not allow for 
the assignment of a higher rating under the General Rating 
Formula for Diseases and Injuries of the Spine.

(ii) Formula for Rating Intervertebral Disc Syndrome

As noted above, in order to warrant an increased disability 
rating under the formula for rating intervertebral disc 
syndrome, the evidence must show that the Veteran's spine 
disability has been productive of incapacitating episodes 
having a total duration of at least 4 weeks but less than six 
weeks during the past 12 months.  As noted in the schedular 
criteria, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician. 

The Board notes that the Veteran has complained of 
incapacitating episodes due to her spine disability.  See a 
January 2005 statement in support of claim.  However, the 
medical evidence does not indicate, and the Veteran does not 
allege, that she has been prescribed bed rest by a physician 
based on incapacitating episodes.  Accordingly, an increased 
disability rating is not warranted under the Formula for 
Rating Intervertebral Disc Syndrome. 

Esteban considerations

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately. See 38 
C.F.R. § 4.25 (2008); see also Esteban v. Brown, 6 Vet. App. 
259, 261(1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided. See 38 
C.F.R. § 4.14 (2008); see also Fanning v. Brown, 4 Vet. App. 
225 (1993).

Note (1) under the General Rating Formula for Diseases and 
Injuries of the Spine states that "any associated objective 
neurologic abnormalities" are to be evaluated separately 
under an appropriate diagnostic code.  

The Veteran has complained that her lower back pain will 
radiate into both of her legs and described numbness and 
tingling in her thighs.  She has indicated that these 
symptoms occur more in her service-connected right leg than 
in her non service-connected left.  See a January 2005 
neurology clinic treatment report.  The RO has already 
separately compensated radiculopathy of the right lower 
extremity associated with the Veteran's service-connected 
degenerative joint disease of the lumbosacral spine under 
Diagnostic Code 8620.  

Significantly, there is no medical evidence of muscle loss, 
weakness, foot drop, diminished reflexes, altered gait or any 
form of paralysis which would necessitate a separate 
disability rating for the Veteran's left leg.  Nor is there 
any evidence of bowel or bladder difficulties associated with 
the service-connected back disability.  

In short, the medical evidence of record does not disclose 
any distinct disabilities associated with the Veteran's 
service-connected lumbosacral spine disability which have not 
already been separately rated by the RO.

DeLuca considerations

The Board has considered whether an increased disability 
rating is warranted for the Veteran's spine disability based 
on functional loss due to pain, weakness, excess 
fatigability, incoordination and flare-ups, pursuant to 38 
C.F.R. §§ 4.40, 4.45 and 4.59 and the Court's holding in 
DeLuca v. Brown, 8 Vet. App. 202 (1995). The objective 
clinical findings of record, however, do not reflect 
impairment that warrants a higher rating.  During the most 
recent VA examination the Veteran demonstrated some loss of 
motion due to repetitive use.  Specifically, the Veteran's 
forward flexion decreased from 80 degrees to 70 degrees 
within half an hour.  This is still far greater range of 
motion than that which would allow for a higher rating.   
Absent additional loss of motion or similar functional loss, 
an increased rating is not warranted under DeLuca.

Hart considerations

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings. In reaching its 
conclusion, the Court observed that when a claim for an 
increased rating is granted, the effective date assigned may 
be up to one year prior to the date that the application for 
increase was received if it is factually ascertainable that 
an increase in disability had occurred within that time 
frame. See 38 U.S.C.A. § 5110 (West 2002). Accordingly, the 
relevant focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.

A 20 percent disability rating has been in effect for the 
Veteran's lumbosacral disc disease since March 8, 1999.  The 
Veteran filed her claim for an increased disability rating on 
October 24, 2003. Therefore, the relevant time period under 
consideration is from October 24, 2002 to the present. The 
question to be answered by the Board, then, is whether any 
different rating should be assigned for any period from 
October 24, 2002 to the present.

After a careful review of the record the Board can find no 
evidence to support a finding that the Veteran's lumbosacral 
spine disability was more or less severe during the appeal 
period. The Veteran has pointed to none. Accordingly, there 
is 
no basis for awarding the Veteran disability rating other 
than the currently assigned 20 percent at any time from 
October 2002 to the present.

Extraschedular considerations

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96. 
 The RO included 38 C.F.R. § 3.321(b)(1) in the December 2004 
Statement of the Case (SOC) and appears to have considered 
the regulation in the Veteran's case.  Accordingly, the Board 
will address the possibility of the assignment of an 
extraschedular rating for the increased disability ratings at 
issue.  

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board 
has been unable to identify an exceptional or unusual 
disability picture with respect to the Veteran's service-
connected lumbosacral spine disability.  The medical evidence 
fails to demonstrate symptomatology of such an extent that 
application of the ratings schedule would not be 
appropriate.  In fact, as discussed in detail above, the 
symptomatology of the Veteran's disability is specifically 
contemplated under the appropriate ratings criteria.  
Accordingly, the Board finds that the Veteran's disability 
picture has been contemplated by the ratings schedule.

Since the available schedular evaluation adequately 
contemplates the Veteran's level of disability and 
symptomatology, the second and third questions posed by Thun 
become moot.  Nevertheless, the Board will briefly note that 
the evidence in this case does not demonstrate any of the 
factors provided in the "governing norms" such as frequent 
hospitalization or marked interference with employment.  
See 38 C.F.R. § 3.321(b)(1).  In this case, there is no 
indication that the Veteran has required frequent 
hospitalizations for her spine disability; in fact, it does 
not appear that she has been hospitalized at all for this 
disability at issue. 

With respect to employment, the evidence of record indicates 
that the Veteran is a full time student.  While the evidence 
of record indicates that the Veteran has missed some classes 
due to back pain, there is not shown to be evidence of marked 
interference with employment due to the disability.  Nor is 
there evidence that this disability creates any unusual 
employment impairment.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  In 
addition, there is no evidence in the medical records of an 
exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.  

The Board therefore has determined that referral of the case 
for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.


ORDER

Entitlement to an increased rating for service-connected 
degenerative disc disease of the lumbosacral spine is denied. 



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


